UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1357


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

TOTAL VISA; BANK OF MISSOURI,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-01261-TDS-LPA)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Michael Allen appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s complaint for lack of

subject-matter jurisdiction. We have reviewed the record and find no reversible error.

Accordingly, we deny Allen’s motion to appoint counsel and affirm for the reasons stated

by the district court. Allen v. Total Visa, No. 1:19-cv-01261-TDS-LPA (M.D.N.C. Mar.

17, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2